Title: To George Washington from Edmund Pendleton, 24 February 1783
From: Pendleton, Edmund
To: Washington, George


                        
                            My Dear Sir
                            Edmundsbury Virga Feb. 24th 1783.
                        
                        The joy inspired by the speedy prospect of Peace, wch the King’s Speech to his Parliament affords, naturally
                            turn’d my thoughts to the Army, to whom we are so much Indebted for the Accomplishment of the great event of peace
                            & Independence, and reminded me of neglect in paying you my annual tribute of respect. I sincerely &
                            warmly congratulate you & them on the glorious Occasion, and can truly say it is not among the Least of the
                            pleasures I feel from it, that America will soon have it in her power to reward those her brave sons, for all their toil
                            & efforts in this noble cause; a Reward which they have so justly merited, & which untoward circumstances,
                            rather than inclination, has delayed abundantly too long. May you Sir, & they long enjoy every Felicity, &
                            be witnesses of that happiness you have so largely contributed to procure for Milions born & unborn, and in a good
                            old age retire, & receive your final recompence from that being who has to visibly approved and Assisted yr
                            Labours.
                        What a change of Sentiments does this Speech breathe, when compared to former, they really contain those of a
                            Patriot King: Is his Majesty converted, as the new Religionists have it? Has he been intranced from
                            1763, & just awaked? Is it the work of Ld Shelburne? Or is it the Spirit of the Nation powerfully acting upon
                            both? These points of Speculation they may settle amongst themselves, so they confirm to Us that Peace &
                            Independence the Speech so strongly presages, & which ’ere this reaches Head Quarters, you will probably have
                            confirmed; After which, I hope the wisdom of our Rulers will releive his Majesty from the Anxiety he expresses, lest his
                            old Subjects should not enjoy true constitutional liberty without a Monarch. How far his wish for an union &
                            friendship between them & Us, may be realised, I can’t say, but hope we shall never loose sight of the Obligations
                            we are under to our New Friends, nor of what is due to our own Dignity & Sovereign Station. The prospect of Peace, and an Opinion that our staple commodity will become a very considerable Article in the
                            Commercial Scale, will turn our Application much into it’s culture, as well as induce Us to hold up what we have for a
                            good price; We were full of Speculators from the Northward to purchase, but the Sign of peace had
                            squeak’d from the bag & retarded their progress, when a Messenger dispatched from our Delegates in Congress to
                            the Executive, & many private letters drop’d on the road with the King’s Speech, I beleive has stop’d it. 
                        A wet winter, with a scarcity of Food, has given Our stocks a very melancholy Countenance. I have the Honr to
                            be wth sentiments of the greatest respect Yr Excys most Affecte And Obedt Servt
                        
                            Edmd Pendleton
                        
                    